Title: To George Washington from George Campbell, 22 December 1781
From: Campbell, George,Caldwell, Samuel
To: Washington, George


                        
                            May it please your Excellency
                            Philada Decr 22d 1781
                        
                        The Society of the Friendly Sons of St Patrick in this City, ambitious to testify with all possible respect,
                            the high sense they entertain of Your Excellency’s public and private Virtues, have taken the liberty to Adopt Your
                            Excellency a Member.
                        Although they have not the clothing of any Civil Establishment, nor the splendor of Temporal Power to dignify
                            their election; yet they flatter themselves as it is the genuine offspring of hearts filled with the warmest attachments,
                            that this mark of their esteem and regard, will not be wholly unacceptable to your Excellency.
                        Impressed with these pleasing hopes, they have directed us to present Your Excellency with a Gold Medal, the
                            Ensign of this fraternal Society, which, that you may please to accept, & long live to wear, is the earnest wish
                            of Your Excellency’s Most Humble And Respectful Servant By Order & in behalf of the Society.
                        
                            Geo. Campbell Presidt
                            Sam. Caldwell Secry

                        
                    